 Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 1 of 7 PageID #: 493




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

SANDRA HARMON,                :
                              :
            Plaintiff,        :
                              :
      v.                      :                Civil Action No. 18-1021-RGA
                              :
DEPARTMENT OF FINANCE, Sussex :
County, Delaware, et al.,     :
                              :
            Defendants.       :



Sandra Harmon, Hartsville, South Carolina. Pro Se Plaintiff.

Kevin J. Connors, Esquire, and Artemio C. Aranilla, II, Esquire, Marshall, Dennehey,
Warner, Coleman & Goggin, Wilmington, Delaware. Counsel for Defendants.




                              MEMORANDUM OPINION




February 1, 2021
Wilmington, Delaware
 Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 2 of 7 PageID #: 494




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Sandra Harmon appears pro se. She commenced this lawsuit on July

11, 2018, under 42 U.S.C. § 1983, alleging Defendants had violated her constitutional

rights. (D.I. 1).

I.     BACKGROUND

       As described by the United States Court of Appeals for the Third Circuit,

       Harmon owned real property in Rehoboth Beach, Delaware. In January
       2018, Sussex County commenced a monition action against Harmon to
       collect delinquent sewer and water bills and costs incurred when it
       demolished her fire-damaged home. Harmon claims that she paid the
       sewer and water bills, but that Sussex County and the individual
       defendants never consulted with her about the demolition costs, failed to
       give her notice of the monition action, charged excessively high interest on
       the demolition costs, and sold the property at a sheriff’s sale without
       providing her with a reasonable time to pay the outstanding costs.

(D.I. 41-1 at 2).

       On October 30, 2017, prior to the commencement of this action, Plaintiff

filed a lawsuit alleging violations of her rights under the First and Fourteenth

Amendments to peaceful enjoyment of the Rehoboth Beach property and

unlawful tactics by Sussex County government officials. Harmon v. Sussex Cty.,

Civ. No. 17-1917-RGA (D. Del.). On September 12, 2019, the Court granted

Defendants’ motion for summary judgment in Civ. No. 17-1917-RGA, and found

that there was no evidence of record: (1) to support a plausible inference of

selective enforcement of the laws and no evidence that Plaintiff was treated

differently from similarly situated individuals; (2) that Plaintiff’s substantive and

procedural due process rights were violated with regard to the sale of the

                                               2
    Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 3 of 7 PageID #: 495




Rehoboth Beach property; (3) to support Plaintiff’s allegations of a conspiracy to

deprive African Americans of their beach property; and (4) that Defendants

interfered with the use of the Rehoboth Beach property. (Id. at D.I. 76, 77).

Plaintiff appealed, and the United States Court of Appeals for the Third Circuit

affirmed the decision on April 8, 2020. (Id. at D.I. 90).

        On January 12, 2018, also before this action was commenced, the Sussex

County Department of Finance filed a monition action against Plaintiff and the

other owners of the Rehoboth Beach property for delinquent sewer and water

bills and the demolition lien. Department of Finance of Sussex County v.

Harmon Heirs, Civ. A. No. S18T-01-002 (Del. Super.) at BL-1. 1 On June 8,

2018, Plaintiff filed a motion to dismiss and motion for injunctive relief in the

monition action and asserted violations of her constitutional rights. Id. at BL-10.

Plaintiff sought dismissal on the grounds that Defendants violated her right to due

process, there was a dispute over the water and sewer bills, and the county had

made no attempt to arrange for payment of demolition costs. Id. On June 18,

2018, the Superior Court denied the motion and ordered that the sale could

proceed as scheduled on June 19, 2018. Id. at BL-28. The Superior Court

advised Plaintiff that she could file an objection to the sale should she elect to do

so. Id. The Rehoboth Beach property was subsequently sold at the sheriff’s

sale.




1The Court has access to the Superior Court docket via Bloomberg Law. “BL” is how
Bloomberg Law refers to docket entries.

                                              3
 Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 4 of 7 PageID #: 496




       Plaintiff filed this action pursuant to 42 U.S.C. 1983 on July 11, 2018.

(D.I. 1). In the instant case, Plaintiff alleges Defendants violated her right to due

process and equal protection by “engaging in arbitrary conduct with respect to

the selling of [her] property at Sheriff’s Sale on June 19, 2018.” (D.I. 1 at 2).

She alleges the property was unlawfully sold and the conduct of Defendant

Jason Adkins - counsel for the “Sussex County Administration” -- was

discriminatory, racist, and violates RICO. (Id. at 2-4).

       On August 10, 2019, the Court granted Defendants’ motion to dismiss on

the grounds of abstention under Younger v. Harris, 401 U.S. 37 (1971). (D.I. 23,

24). Plaintiff appealed and the Court of Appeals vacated the judgment due to

the Court’s analysis’s relying on an outdated understanding of Younger. (See

D.I. 41-1). The Court of Appeals expressed no opinion about whether

abstention was appropriate, whether Plaintiff’s claims have merit, or whether

Defendants have other meritorious defenses. (Id. at 4).

       The Court now revisits Defendants’ motion to dismiss and Plaintiff’s motion for

summary judgment. (D.I. 7, 13). Defendants move to dismiss on the grounds that the

Court must abstain under the Younger abstention doctrine because there remains

pending an underlying matter in Delaware State Court that continues to be actively

litigated on identical or related issues. (D.I. 7). Plaintiff’s opposition to the motion

does not address the Younger abstention doctrine other than to state that it is clearly

inapplicable. Instead, she asks the Court to explore the “unclean hands theory” and

the “continuing violation theory.” (D.I. 8). The Court takes judicial notice that the



                                              4
 Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 5 of 7 PageID #: 497




Superior Court case remains pending and is awaiting resolution. See Department of

Finance of Sussex Cty. v. Harmon Heirs, Civ. A. No. S18T-01-002 at BL-67 (Del. Super.

June 12, 2020).

II.    LEGAL STANDARDS

       “Younger abstention is not analyzed under either Rule 12(b)(1) or 12(b)(6).” See

Knox v. Union Twp. Bd. of Educ., 2015 WL 769930, at *5 n.7 (D.N.J. Feb. 23, 2015).

“Dismissal on abstention grounds without retention of jurisdiction is in the nature of a

dismissal under Fed. R. Civ. P. 12(b)(6).” Gwynedd Properties, Inc. v. Lower Gwynedd

Twp., 970 F.2d 1195, 1206 n.18 (3d Cir. 1992). Thus, “matters outside of the

pleadings are not to be considered.” Knox, 2015 WL 769930, at *5 n.7. The Court,

however, may take judicial notice of court documents. Gwynedd Properties, 970 F.2d

at 1206 n.18

III.   DISCUSSION

       A.      Younger Abstention

       Defendants argue that the Court must abstain because there is a matter that

continues to be actively litigated in State Court on identical or related issues.

Defendants compare the Complaint in this action, which asserts violations of Plaintiff’s

constitutional rights, to her motion to dismiss in the monition action, which also asserts

violations of her constitutional rights pertaining to the sale of the same property. (See

D.I. 7 at Ex. B (“Motion to Dismiss this Retaliatory Action and/or Transfer it to the

Federal Court Civil Action No.: 1:17 CV 01817 because it is Directly Related to this

Action that Affects my Constitutional Rights which I Elect to be Adjudicated in Federal



                                              5
 Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 6 of 7 PageID #: 498




Court”)(citing “due process”)). Once the sale took place, Plaintiff filed an objection,

again on the grounds of violations of her right to “procedural due process” or “due

process of law” and “equal protection” (D.I. 7 at Ex. D), the same claim she raises here.

She amended the objection, repeating the same constitutional bases. (Id. at Ex. F).

She filed another motion to dismiss. (Id. at Ex. G). That was followed by a petition for a

writ of mandamus contending that the statutory conditions for a monition sale were not

satisfied and that the action was not commenced and prosecuted in accordance with

the Superior Court’s Rules of Civil Procedure. Matter of Harmon, 198 A.3d 179 (Table),

2018 WL 6332269 (Del. Dec. 3, 2018).

       Under the Younger abstention doctrine, a federal district court must abstain from

hearing a federal case which interferes with certain state proceedings. See Younger v.

Harris, 401 U.S. 37 (1971). A Younger abstention analysis requires courts to first

analyze whether the parallel state action falls within one of three “exceptional”

categories: (1) ongoing criminal prosecutions, (2) “certain civil enforcement

proceedings,” and (3) “civil proceedings involving certain orders uniquely in furtherance

of the state courts’ ability to perform their judicial functions.” Sprint Communications,

Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (cleaned up).

       Proceedings in state court fall within the third Sprint category when they involve

orders “uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” Id. Defendants have not shown that the monition action belongs to one of

the categories of proceedings to which Younger may apply. “Because the defendants

do not address the threshold question of whether this case falls within any of the three



                                              6
 Case 1:18-cv-01021-RGA Document 42 Filed 02/02/21 Page 7 of 7 PageID #: 499




exceptional categories of cases that may warrant Younger abstention, we conclude that

they have not shown that the Court should abstain from exercising jurisdiction.” Dowell

v. Bayview Loan Servs., LLC, 2017 WL 9486188, at *9 (M.D. Pa. May 4, 2017). A

monition action is similar to a foreclosure action. Courts in this Circuit have declined to

apply Younger abstention when the underlying state action is a foreclosure action,

absent a request to enjoin state proceedings because it does not fall into any of the

three categories. See id. at *10. Accordingly, the motion to dismiss based on

Younger will be denied.

       B.     Other Issues

       The Court previously dismissed Plaintiff’s motion for summary judgment (D.I. 13)

as moot. (D.I. 24). It is no longer moot, but it is premature. Thus, it will not be revived.

       The Court’s review of the case in connection with the motion to dismiss suggests

that there might be other issues that should be dealt with at an early stage of the case.

But they have not been raised by the parties, and the Court will not raise them sua

sponte.

IV.    CONCLUSION

       For the above reasons, the Court will deny Defendants’ motion to dismiss under

the Younger abstention doctrine. (D.I. 7). Plaintiff’s motion for summary judgment (D.I.

13) remains dismissed.

       A separate order shall issue.




                                             7
